Citation Nr: 0901095	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  03-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep 
disturbance, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by muscle and joint pain, to include as due to an 
undiagnosed illness. 

3.  Entitlement to an initial compensable rating for an upper 
respiratory infection, diagnosed as allergic rhinitis.

4.  Entitlement to an increased rating for post-operative 
residuals of a left ulnar fracture, currently evaluated as 10 
percent disabling.

5.  Entitlement to a compensable rating for bilateral pes 
planus with spurring on the plantar aspect, bilaterally, from 
April 10, 2002 to October 21, 2005, and to a rating in excess 
of 10 percent thereafter.  

6.  Entitlement to an increased rating for a chronic back 
strain with degenerative changes at T12-L1 and L3-4, 
currently evaluated as 20 percent disabling.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1978 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an in October 2002 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a rating decision in November 2005, the RO granted a 
rating of 10 percent for bilateral pes planus with spurring 
on the plantar aspect, effective from October 21, 2005.  
Thus, with respect to this claim, the issue is entitlement to 
a compensable rating for bilateral pes planus with spurring 
on the plantar aspect, bilaterally, from April 10, 2002 to 
October 21, 2005, and to a rating in excess of 10 percent 
thereafter.  As the veteran has not been granted the maximum 
benefit allowed, he is presumed to be seeking a higher rating 
for both periods of time at issue and the claim is still 
active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to a rating higher than 20 percent 
for a chronic back strain with degenerative changes, is 
addressed in the REMAND appended to the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show a sleep disorder, 
including sleep apnea, during service; there is no competent 
evidence of a nexus between a current sleep disorder, to 
include sleep apnea and service; sleep apnea is a known 
clinical diagnosis.

2.  The veteran's complaints of joint and muscle pain have 
been medically attributed to diagnosed conditions for which 
service connection has either been established or to 
conditions first shown several years after service, to 
include arthritis, which the competent medical evidence fails 
to show are causally linked to any incident of  service.

3.  Prior to October 21, 2005, the veteran's bilateral pes 
planus with spurring on the plantar aspect, bilaterally, was 
not productive of moderate disability evidenced by weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, with pain on manipulation and use of 
the feet.

4.  After October 21, 2005, the veteran's bilateral pes 
planus is not consistent with severe bilateral or severe 
unilateral disability with objective evidence of marked 
deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.

5.  There is no objective evidence of any ununited, malunion 
or nonunion of a fracture of the left ulna; the medical 
evidence shows no more than minimal residuals of the post-
operative left ulnar fracture.

6.  The veteran's upper respiratory condition, diagnosed as 
seasonal allergic rhinitis, is not productive of polyps or 
obstruction of the nasal passages. 





CONCLUSIONS OF LAW

1.  A sleep disorder, including sleep apnea, was not incurred 
in or aggravated by service and service connection for a 
sleep disorder claimed as due to an undiagnosed illness may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2008).

2.  Service connection for a diagnosed or a claimed 
undiagnosed disability manifested by joint and muscle pain is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 
1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2008).

3.  The schedular criteria for a compensable rating for 
bilateral pes planus with spurring on planus, bilaterally, 
from April 10, 2002 to October 21, 2005, and to a rating 
higher than 10 percent thereafter, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2008).

4.  The schedular criteria for entitlement to a rating higher 
than 10 percent for post-operative residuals of a left ulnar 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5211 (2008).

5.  The schedular criteria for an initial or staged 
compensable rating for an upper respiratory condition, 
diagnosed as allergic rhinitis, have not been met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.97, Diagnostic Code 6522 (2008).


                           Veterans Claims Assistance Act of 
2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

                                                     Duty to 
Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  As explained below, the Board 
concludes that the letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims addressed in this decision.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With respect to the claims for service connection, the RO 
provided pre- and post- adjudication VCAA notice by letters, 
dated in June 2002 and January 2004.  The veteran was 
notified of the type of evidence needed to substantiate these 
claims, namely, evidence of current disability; evidence of 
an injury or disease or event in service, causing injury or 
disease; evidence of a relationship between the current 
disability and the injury, disease, or event in service; or 
evidence of an undiagnosed illness.  

The post- adjudication VCAA notice by a letter in January 
2004 included the type of evidence needed to substantiate the 
claims for higher ratings, namely, evidence that the 
disabilities had become worse and the effect that the 
worsening had on employment and daily life.  The Board is 
cognizant of Vazquez-Flores v. Peake, supra, which pertains 
to more specific notice of the criteria necessary for an 
increased rating.  However, since the claim for an initial 
compensable rating for allergic rhinitis is a downstream 
issue from that of service connection, Vasquez notice is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  As to the claims 
for higher ratings for the veteran's left forearm and 
bilateral foot disabilities, the Board is aware that the VCAA 
letter of record does not contain the level of specificity 
set forth in Vazquez-Flores.  The presumed error raised by 
such defect, however, is rebutted because of evidence of 
actual knowledge on the part of the veteran and his 
representative of what is required to substantiate the claims 
in question.  See e.g., written argument submitted on behalf 
of the veteran dated in May 2007 and statements submitted by 
the veteran  in support of his claims; Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  While no 
longer legally required, the veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included the provisions for degree of disability 
assignable and for the effective date of the claims.  

The VCAA notice letters noted above substantially complied 
with the specificity requirements of Beverly, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the allocation of 
responsibilities between the veteran and VA in obtaining such 
evidence; Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and, with consideration of actual 
knowledge of the veteran through his representative, Vazquez-
Flores v. Peake, supra.

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication and as such, raises a presumption of error.  
Sanders, supra. The procedural defect was cured, however, as 
after the RO provided substantial content-complying VCAA 
notice the claims were readjudicated as evidenced by the 
supplemental statements of the case, dated in November 2005, 
December 2006, and November 2007.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded multiple 
VA examinations to evaluate each of the disabilities for 
which service connection and increased ratings are claimed.  
These evaluations included nexus opinions, clinical and 
laboratory findings that support diagnoses of a sleep 
disorder and disabilities manifested by muscle and joint 
pain; and findings that are adequate for rating purposes.  
The service medical records and all relevant post-service 
medical evidence have been obtained; the veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record.  As there are no additional records to 
obtain, the Board concludes that the duty-to- assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Service Connection

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses; therefore, new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Signs or symptoms that may be manifestations of an 
undiagnosed illness include sleep disturbances and 
neuropsychological signs and symptoms.  38 C.F.R. § 3.317(b).

Compensation may be paid under 38 C.F.R. § 3.317 for a 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Factual Background

The veteran's DD 214 shows that he served in the U. S. Army 
during the Persian Gulf War era, to include active duty in 
Southwest Asia from October 1990 to April 1991.  He was 
awarded the Kuwait Liberation Medal, among other awards and 
decorations.

The service medical records, show that on examination in July 
1991, and on separation from service, the veteran reported a 
history of swollen or painful joints, and frequent trouble 
sleeping.  The service medical records documented a history 
of multiple injuries to the knees, back, left arm, shoulder, 
and jaw.  The service medical records otherwise contain no 
complaint, finding, or history of sleeping problems, or 
generalized muscle aches or joint pains.  

By a rating decision in August 1995, the RO granted service 
connection for chronic back strain with degenerative changes, 
residuals of a left fractured mandible, bilateral pes planus, 
and post-operative residuals of a left ulnar fracture.  

On VA Persian Gulf War examination in December 1996, the 
veteran related sleeping only 4 to 5 hours a night.  He 
indicated that his sleep problem started after his return 
from Desert Storm.  The veteran complained of pain in his 
back, left hip, and knees.  

On VA examination in August 2002, the veteran denied a 
history of a diagnosis of fibromyalgia.  He complained of 
bilateral knee pain and left upper extremity pain.  The 
examiner noted crepitus of both knees.  He denied pain or 
swelling of the left shoulder, left elbow, or left wrist, 
myalgia or muscle weakness.  The veteran related difficulty 
sleeping long hours at night.  The examiner noted poor sleep 
hygiene.  The examiner diagnosed bilateral pes planus, 
exogenous obesity, sharp pain in the left upper extremity, 
left arm injury with residuals, bilateral knee pain due to 
patellofemoral pain syndrome, muscle pain in the forearm as 
residual of an injury, sleep disturbances, and degenerative 
joint disease of the lumbar spine.  

A September 2002 VA respiratory examination report recorded 
no evidence of sleep disordered breathing or sleep apnea, 
although the examiner noted some insomnia.

A December 2003 sleep study produced a differential diagnosis 
of sleep apnea, sleep maintenance insomnia.  The clinician 
noted that sleep apnea should be ruled out first and 
lifestyle changes would be encouraged to address insomnia.  

A January 2005 sleep study contained a finding of poor sleep 
efficiency.  The clinician noted that obesity was present and 
could be contributing to hypoventilation.  Obesity 
hypoventilation syndrome was possible.  Weight loss and 
avoidance of sleep depravation was recommended.  

VA clinical treatment reports in 2005 show a diagnosis and 
treatment for sleep apnea.  

In May 2006, the veteran's wife submitted a statement wherein 
she stated that after the veteran returned from Operation 
Dessert Storm in 1991, his sleep was disrupted, and at the 
time he did not sleep more than 4 to 5 hours a night.  

On VA General examination in August 2007, the veteran 
reported problems sleeping since 1990, and a current 
diagnosis of sleep apnea and insomnia.  He related treatment 
for sleep apnea with CPAP, with improvement.  The veteran 
complained of muscle and joint pains in the cervical and 
lumbar spine.  The examiner found that other than the 
cervical and lumbar spine, the veteran's musculoskeletal 
examination was normal.  The examiner diagnosed obstructive 
sleep apnea, degenerative disk disease of the cervical and 
lumbar spine, claimed as muscle and joint pain.  The examiner 
found no evidence of insomnia or undiagnosed illness.  

On VA pulmonary examination in September 2007, the examiner 
diagnosed sleep apnea.  Following a review of the veteran's 
claims file, the examiner noted that the service medical 
records contained no treatment for sleep disorders, and that 
the veteran had gained 75 pounds since service discharge.  
The examiner opined that the veteran's sleep apnea did not 
have onset in service, and more likely than not sleep apnea 
was related to weight gain post-service.  The examiner 
concluded that the veteran's sleep apnea was not service 
connected.  

By a rating decision in February 2008, the RO denied the 
veteran's claim of service connection for degenerative disc 
disease of the cervical spine.

Sleep Disorder

The veteran's DD-214 shows that he served in Southwest Asia 
October 1990 to April 1991.

The service medical records contain no complaint, finding, or 
history of a sleep disorder, insomnia or of sleep apnea.  
Although there is no documentation of a sleep disorder or of 
sleep apnea during active duty, on examination in July 1991, 
and on separation from service, the veteran reported a 
history of frequent trouble sleeping.  The Board accepts the 
statement as satisfying the provision of "noted" during 
service, and the principles of service connection pertaining 
to chroncity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do apply.  Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997). 

As the veteran's complaint of symptoms during service is 
insufficient to identify the disease entity and insufficient 
observation to establish chronicity at the time, then a 
showing of continuity of symptomatology after service is 
required to support the claim.

After service, VA records document that the veteran was not 
sleeping well (December 1996), sleep disturbances (August 
2002), insomnia (September 2002), sleep apnea, sleep 
maintenance insomnia (December 2003),  poor sleep efficiency 
(January 2005), and obstructive sleep apnea (2005 to 2008). 

While complaints of sleep disturbances were documented since 
December 1996, and a sleep disorder to include sleep apnea 
was documented after service, there is no competent medical 
evidence that links the current condition to an injury, 
disease, or event, resulting in an injury or disease, of 
service origin during service.  38 C.F.R. § 3.304(d), 
considering all the evidence, including that pertinent to 
service, as the VA examiner expressed the opinion that sleep 
apnea was not caused by or the result of service, which 
opposes, rather than supports, the claim. 

On VA examination in August 2002, the examiner recorded a 
finding of sleep disturbances and noted poor sleep hygiene.  

Following a December 2003 sleep study the clinician indicated 
that lifestyle changes would be encouraged to address 
insomnia.  

A January 2005 sleep study contained a finding of poor sleep 
efficiency, and obesity was identified as contributing to 
hypoventilation.  Weight loss and avoidance of sleep 
depravation was recommended.  

On VA General examination in August 2007, the examiner 
diagnosed obstructive sleep apnea, and found no evidence of 
an undiagnosed illness.  

On VA pulmonary examination in September 2007, the examiner 
diagnosed sleep apnea that did not have onset in service, and 
more likely than not was related to weight gain post-service.  
There is no competent medical evidence that etiologically 
links the veteran's sleep disturbances, to include sleep 
apnea, to service.  

The medical evidence does not show a sleep disorder during 
service.  Post-service medical evidence shows a diagnosis of 
sleep apnea but there is no competent evidence that links it 
to service.  Regarding service connection for sleep disorder 
due to an undiagnosed illness, the medical evidence of record 
attributes the veteran's sleep disturbance to a known 
clinical diagnosis, sleep apnea.  In the Board's judgment, 
the disorder in question, which was diagnosed on the basis of 
clinical and laboratory examinations, is not the type of 
disability that can be diagnosed by a layman.  Jandreau, 
supra.  Thus, while the veteran is competent to report 
insomnia, he does not have medical expertise to diagnose the 
underlying disability (sleep apnea).  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  The statements from the 
veteran and his wife are not competent evidence on the 
question of medical causation, that is, the relationship 
between the current sleep apnea and his military service.

In this case, a layperson cannot provide a competent opinion 
regarding diagnosis or causation.  For this reason, and 
because the presumption of service connection due to an 
undiagnosed illness is not applicable, service connection for 
sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 38 C.F.R. §§ 3.303, 3.317(a)(1).

Joint and Muscle Pains

The veteran contends that he suffers from joint and muscle 
pain, to include involving his left upper extremity and feet, 
as a manifestations of an undiagnosed illness. 

Although on examination in July 1991, and on separation from 
service, the veteran reported a history of swollen or painful 
joints, the service medical records documented a history of 
multiple injuries to the knees, back, and left arm, for which 
diagnoses have been established.  Service connection is 
currently in effect for the veteran's back, bilateral foot, 
left mandible and left forearm disabilities.  The service 
medical records contain no complaint of generalized muscle 
aches or joint pains.  There is no post-service medical or X-
ray evidence of a disability manifested by joint or muscle 
pain, to include arthritis, for which service connection has 
not been granted until at least several years after service 
and there is no competent evidence that links such a 
disability to service.

With respect to the provisions of  38 C.F.R. § 3.317(a)(1) 
and the veteran's Persian Gulf War service, the Board notes 
that service connection is not warranted if a chronic 
disability can be attributed to any known clinical diagnosis.  
In this case, the veteran has been diagnosed with 
degenerative disk disease of the  lower thoracic and lumbar 
spine; bilateral pes planus; and residuals of a fracture of 
the left ulna, all of which are service connected, along with 
degenerative disc disease of the cervical spine and bilateral 
knee pain related to patellofemoral pain syndrome.  (In 
February 2008, the RO denied the veteran's claim of service 
connection for a cervical spine disorder and the veteran has 
not appealed that decision.)  Since the muscle and joint pain 
of the back, knees, feet, and left upper extremity can be 
attributed to known clinical diagnoses, service connection 
for muscle and joint pain due to an undiagnosed illness is 
not warranted.  There is no medical evidence demonstrating 
that the veteran suffers from a systematic disease process 
causing generalized joint or muscle pain such as 
fibromyalgia, as a result of gulf war syndrome or other 
cause.  Upon a VA general medical examination in August 2007, 
the examiner specifically reported that there was no evidence 
of an undiagnosed illness.  There is no competent medical 
evidence that contradicts this opinion.

Consequently, as all of the elements needed to establish 
service connection have not been shown, the claim of service 
connection for a disability manifested by muscle and joint 
pain, to include as due to undiagnosed illness must be 
denied.

As for the veteran's complaints of pain in the knees, 
although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, there is 
no competent medical evidence that links the diagnosis of 
bilateral patellofemoral pain syndrome, first documented 
after service, to an injury, disease, or event of service 
origin.  38 C.F.R. § 3.303(d).

With regard to the veteran's statements relating his current 
complaints of joint and muscle pains to military service, 
including Gulf War service, where as here, the question is 
one of medical causation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore the veteran's statements are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current joint and muscle pains and 
his military service.

For the reasons stated, the preponderance of the evidence is 
against the claim.  Accordingly, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b); see 
also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant").

Increased Rating Claims

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

Bilateral Pes Planus

By a rating decision in August 1995, the RO granted service 
connection for bilateral pes planus with spurring on the 
plantar aspect, and assigned a noncompensable evaluation.  
The veteran filed his current claim for an increased rating 
on April 10, 2005.

In April 2004, the veteran submitted a claim for a 
compensable disability rating for his flat feet condition.  

In a rating decision in November 2005, the RO granted a 
rating of 10 percent for bilateral pes planus with spurring 
on the plantar aspect, effective from October 21, 2005.  

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 
non-compensable (zero percent) rating is for application when 
there is mild disability relieved by built-up shoe or arch 
support.  A 10 percent rating is for application when there 
is moderate disability evidenced by weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, either 
bilaterally or unilaterally. A 30 percent rating is for 
application when there is severe bilateral (or 20 percent for 
severe unilateral) disability with objective evidence of 
marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.

A compensable rating prior to October 21, 2005

On VA examination in August 2002, the veteran reported 
bilateral foot pain and fatigability of the feet, made worse 
by weight bearing, standing, or walking more than 2 to 3 
hours.  The veteran reported moderate impact on his daily 
life due to his feet.  The examiner noted that the veteran's 
feet appeared symmetrical, with no effusion or edema.  Active 
and passive range of motion was normal.  No painful movement 
or instability was noted.  There were no callosities.  
Alignment of the Achilles tendon was normal and there was no 
hallux valgus, hammertoes or high arch.  There was no pain on 
manipulation and the Achilles tendon was correctly aligned.  
There was no additional limitation of the feet except after 
prolonged weight bearing or standing.  

A clinical treatment record in July 2003, shows that the 
veteran used custom orthotics for his flat feet.  

The medical evidence of record prior to October 21, 2005, 
does not show moderate disability evidenced by weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, or pain on manipulation and use of the feet.

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45.  The Court has held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, Diagnostic 
Code 5276 is not based on limitation of motion.  Even 
assuming that C.F.R. §§ 4.40, 4.45 are applicable, there is 
no medical evidence to show that pain or other foot symptoms 
cause an increase in functional impairment to a degree that 
would support a compensable rating under the applicable 
rating criteria found in Diagnostic Code 5276.

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, service connection is 
not in effect for claw feet (pes cavus), weak feet, 
metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones or residuals of a 
foot injury and the medical evidence does not show such 
disabilities. 

In summation, the Board finds that prior to October 21, 2005, 
the veteran's bilateral pes planus was not manifested by 
functional impairment consistent with a compensable 
disability under the applicable rating criteria found in 
Diagnostic Code 5276.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  38 U.S.C.A. 
§ 5107(b); Ortiz, supra.

A rating higher than 10 percent after October 21, 2005

On VA examination in October 2005, the veteran complained of 
mild to moderate pain worsened with weight bearing, standing 
or walking.  He reported that in July 2004, he was diagnosed 
with plantar fasciitis and arthritis, and prescribed new 
orthotics.  The veteran took pain medication for his feet.  
The veteran stated that he could stand for an hour and walk 
for 1 mile a day.  His job duties required him to stand 3 to 
4 hours a day.  The examiner noted diffuse callusing to the 
balls of both feet with dry reddened skin on the bottom of 
the feet.  The feet appeared symmetrical.  There was 
tenderness on the medial plantar arches, bilaterally, and 
slightly on the calcaneal area.  There was no evidence of 
callosities, breakdown or unusual shoe wear pattern.  The 
examiner noted difficulty rising on toes and heels and the 
veteran was able to stand and walk.  There was no evidence of 
hammertoes, high arch, claw foot or other deformities.  There 
was no abnormality of the alignment of the Achilles tendon or 
pain manipulation.  The examiner found no additional 
limitation of motion by pain, fatigue, weakness or lack of 
endurance with repetitive movement or flare-up.  X-rays 
revealed a plantar spur of the os calcis of each foot and 
flat foot deformity.  

On VA examination in September 2006, the veteran complained 
of pain in his feet with prolonged standing or walking.  The 
examiner noted that the veteran had been diagnosed with 
diabetic peripheral neuropathy.  The veteran used arch 
support inserts.  The veteran could walk for a mile.  He 
denied limitations on his employment due to his feet.  Range 
of motion of the foot and ankle was normal and asymptomatic.  
There was no abnormal gait or functional limitations on 
walking or standing.  There was no evidence of hallux valgus, 
hammertoes, high arch, claw foot, or other deformity.  
Achilles tendon alignment was normal.  X-rays revealed 
bilateral pes planus deformity with bilateral calcaneal 
spurs, and moderate degenerative joint disease at the right 
first metatarsophalangeal joint.  

On VA examination in August 2007, there was no evidence of 
edema, ecchyomosis, tenderness or erythema.  The arch was 
nontender, the Achilles tendon was intact and nontender with 
normal alignment.  There was no hallux valgus deformity, 
hammertoe, claw toe or calluses.  

The medical evidence of record dated from to October 21, 
2005, onward, is not consistent with severe bilateral (or 20 
percent for severe unilateral) disability.  There is no 
objective (physical examination or X-ray) evidence of marked 
foot deformity such as pronation or abduction.  The 
preponderance of the evidence is against a finding of pain on 
manipulation and use accentuated, swelling on use, or 
characteristic callosities.

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45.  As noted above, 
the Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Even 
if applicable, the October 2005 examiner reported no 
additional limitation of motion by pain, fatigue, weakness or 
lack of endurance with repetitive movement or flare-up and 
there is no subsequently dated medical evidence to show that 
pain or other foot symptoms cause an increase in functional 
impairment to a degree that would support a compensable 
rating under the applicable rating criteria found in 
Diagnostic Code 5276. 

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot but, as noted above, service 
connection is in effect for pes planus only; the criteria 
pertaining to bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 
5283, 5284 are not applicable.  

In view of the foregoing, the Board finds that after October 
21, 2005, the symptoms of the veteran's bilateral pes planus 
with bilateral plantar spurring most nearly approximated the 
criteria for a 10 percent rating under DC 5276 and the 
criteria for the next higher rating, of 20 or 30 percent, for 
pes planus have not been met for this period.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Ortiz, supra.

Extraschedular Rating 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record does not 
indicate that the veteran's bilateral foot disability has 
necessitated frequent hospitalization or is manifested by 
marked industrial impairment.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

Post-Operative Residuals of a Left Ulnar Fracture

By a rating decision in August 1995, the RO granted service 
connection for post-operative residuals of a left ulnar 
fracture, and assigned a noncompensable evaluation.  

In April 2002, the veteran submitted a claim for a 
compensable disability rating for post-operative residuals of 
a left ulnar fracture.  

On VA examination in August 2002, the veteran complained of 
occasional sharp pain in the left forearm.  The examiner 
noted that the veteran was right hand dominant.  On 
examination, the examiner noted no evidence of swelling, 
effusion, or edema There was no evidence of limitation of 
motion of the left shoulder, elbow or wrist.  Tenderness, 
sensory deficit or weakness were not noted.  Muscle strength 
was normal.  X-rays of the left forearm revealed no 
abnormalities.  The examiner diagnosed left forearm fracture, 
with injury, and surgical repair with mild residual.  

By a rating a decision in October 2002, the RO increased the 
veteran's rating to 10 percent, effective April 2002, and 
this appeal ensued.  

VA clinical treatment notes dated in July 2003 reflect the 
veteran's complaints of hand and arm numbness in the ulnar 
distribution.  A March 2005 NCV/EMG study of the left 
cervical paraspinal and left upper extremity areas revealed 
findings consistent with lower cervical radiculopathy and 
carpal tunnel syndrome.  

On VA examination in October 2005, the veteran complained of 
minimal residuals with occasional pain only when lifting more 
than 40 pounds.  He denied any current treatment, or 
functional impairment during flare-ups.  Physical examination 
was unremarkable.  The veteran had full active range of 
motion of the left wrist and elbow.  There was no swelling, 
effusion, edema, erythema, or tenderness of the left wrist or 
elbow.  The examiner noted a healed 3 inch healed surgical 
scar distally on the forearm.  There was no evidence of 
malunion, nonunion, loose motion or false joint.  The 
examiner diagnosed remote left ulnar fracture, healed, 
asymptomatic.  The examiner noted that the veteran appeared 
to have occasional symptoms of weakness and pain in the left 
upper extremity, associated with (nonservice-connected) 
cervical spine radiculopathy and (nonservice-connected) mild 
carpal tunnel syndrome.  

On VA examination in September 2006, the veteran complained 
of brief and short lived pain of the left upper extremity, 
particularly when lifting over 35 pounds.  He denied 
swelling, giving way, locking or lack of endurance.  He 
reported occasional periods of flare-up, with no additional 
limitation of motion.  He denied any adverse effects on his 
occupation or usual daily activities.  There was no evidence 
of malunion, nonunion, loose motion or false joint.  There 
was good grip strength and anatomy, good coordination, 
tenderness, asymptomatic with no joint involvement.  The 
examiner diagnosed left ulnar fracture, status post-open 
reduction internal fixation, with minimal residuals.  

Analysis

Under Diagnostic Code 5211 pertaining to the ulna, nonunion 
in the upper half, with false movement: with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity of 
the minor extremity warrants a 30 percent evaluation.  
Nonunion in the upper half with false movement and without 
loss of bone substance or deformity, warrants an evaluation 
of 20 percent.  Nonunion in the lower half warrants an 
evaluation of 20 percent.  Diagnostic Code 5211.

The Board observes that the medical evidence of record does 
not include X-ray evidence of degenerative joint disease of 
the left forearm.  Further, no examiner of medical record has 
suggested any ununited fracture or malunion or nonunion of 
the radius or ulna.  In fact, the VA examiner specifically 
indicated that the veteran's left ulna appeared to be well-
healed and the condition has been described as asymptomatic 
with no joint involvement, and minimal residuals.

On VA examination in August 2002, there was no evidence of 
limitation of motion of the left shoulder, elbow or wrist.  
On VA examination in October 2005, the veteran denied any 
functional impairment during flare-ups of pain.  Physical 
examination was unremarkable.  The veteran had full active 
range of motion of the left wrist and elbow.  The examiner 
specifically diagnosed remote left ulnar fracture, healed, 
asymptomatic.  

On VA examination in September 2006, the veteran reported 
occasional periods of flare-up, with no additional limitation 
of motion.  He denied any effect on his occupation or usual 
daily activities.  There is no evidence that would support a 
finding for a rating higher than 10 percent based on 
limitation of motion under Diagnostic Codes 5206, 5207 or 
5208.

The Board notes here that there is no evidence from any time 
period that would justify a rating in excess of 10 percent 
for post-operative residuals of a left ulnar fracture.

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In the present case, the VA examiner in October 2005, noted a 
healed 3 inch surgical scar distally on the left forearm.  
The scar has not been noted to be either tender or deep.  It 
is apparent that the scar is asymptomatic.  Based on such 
findings, the Board finds that a separate 10 percent 
evaluation for a left forearm scar is not warranted.

The Board notes that while VA clinical treatment notes dated 
in July 2003 includes the veteran's complaints of hand and 
arm numbness in the ulnar distribution, such were associated 
with his nonservice-connected left cervical radiculopathy and 
carpal tunnel syndrome.  Similarly, the VA examiner in 
October 2005, while noting the veteran's occasional symptoms 
of weakness and pain in the left upper extremity, attributed 
such to the veteran's nonservice-connected cervical spine 
radiculopathy and mild carpal tunnel syndrome, as opposed to 
his service-connected post-operative residuals of a left 
ulnar fracture. Thus, the medical evidence permits the Board 
to determine the degree of disability attributable to the 
service-connected as opposed to the nonservice-connected 
disorders.  See Waddell v. Brown, 5 Vet. App. 454 (1993).

There is no medical evidence to show that pain or flare-ups 
of pain results in any additional limitation of motion of the 
left upper extremity to a degree that supports a rating 
higher than 10 percent, nor does the medical evidence show 
that weakness, fatigue, incoordination or any other symptom 
or sign attributable to the remote ulnar fracture results in 
such additional functional limitation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet App 202 (1995).

For the reasons stated, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for residuals of a fracture of 
the left ulna.  Under such circumstances, the benefit-of-the-
doubt standard of proof does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz, supra.

Extraschedular Rating 

Regarding extraschedular entitlement, the veteran has not 
shown that his left forearm disability is so severe as to 
produce marked interference with employment or require 
frequent hospitalization.  Thus, a remand for referral to the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338, 339 
(1996).  

Upper Respiratory Condition

The veteran's service medical records recorded treatment for 
allergies.  

A July 1998 clinical treatment note recorded an upper 
respiratory infection for which medication was prescribed.  

By a rating decision in April 2004, the RO granted service 
connection for an upper respiratory condition and allergies.  
The veteran's upper respiratory condition is currently rated 
as noncompensable under 38 C.F.R. § 4.97, DC 6522.  The 
veteran appealed for a compensable rating.  

On VA respiratory examination in August 2002, the veteran 
complained of nasal congestion.  He did not relate a history 
of antibiotic treatment for sinusitis or chronic cough.  The 
examiner noted no abnormalities of the nose, sinuses, mouth 
or throat.  Chest examination revealed good air exchange, 
with no rales or wheeze. Pulmonary function tests were within 
normal limits.  The examiner found no evidence of intrinsic 
lung disease.  

January 2005 chest x-rays were unremarkable.  March 2005 
pulmonary function tests revealed normal spinometry with no 
evidence of airways obstruction and restrictive ventilatory 
defect.  He had normal diffusion capacity.  

On VA respiratory examination in October 2005, the veteran 
provided a history of CPAP (continuous positive airway 
pressure) at home with oxygen therapy, along with a diagnosis 
of obstructive sleep apnea.  The examiner noted that the 
veteran was morbidly obese.  His lungs were clear 
bilaterally, with no rales or wheezing.  The veteran was 
diagnosed with remote upper respiratory infection, resolved, 
and obstructive sleep apnea.  

On VA respiratory examination in September 2006, the veteran 
complained of allergic attacks once a year for which he took 
Claritin with good response.  The examiner found no evidence 
of lower respiratory problems.  He experienced no periods of 
incapacitation.  The examiner diagnosed upper respiratory 
seasonal allergy and obstructive sleep apnea not related to 
respiratory allergies.  

The veteran underwent a VA sinus, nose, larynx and pharynx 
examination in august 2007.  The veteran reported a history 
of seasonal allergies for which he had received immuno 
therapy, and he currently treated with medication, with good 
results.  He denied interference with breathing through the 
nose, chronic sinusitis, dyspnea.  His nose was patent, with 
no rhinorrhea or deformity.  Examination was negative for 
nasal polyps.  The frontal and maxillary sinus was non-
tender.  The examiner diagnosed seasonal allergic rhinitis.  

Analysis

In this case, the medical evidence shows no upper respiratory 
infection in recent years.  The veteran does have allergic 
rhinitis and is rated for this disorder.  Under Diagnostic 
Code 6522, the criteria for a 10 percent rating requires 
allergic or vasomotor rhinitis without polyps when there is 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction of one side.  A 30 percent 
disability rating, the highest rating assignable under this 
Diagnostic Code, contemplates allergic or vasomotor rhinitis 
with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

The medical evidence does not show that the veteran has 
polyps or obstruction of the nasal passages.  Thus, a 
compensable rating under Diagnostic Code 6522 is not 
warranted.  

The preponderance of the lay and medical evidence is against 
a compensable rating for the veteran's allergic rhinitis.  
The benefit of the doubt rule, therefore, is not applicable.  
38 U.S.C.A. § 5107(b); Ortiz, supra.


ORDER

Service connection for a sleep disturbance, to include as due 
to an undiagnosed illness, is denied.

Service connection for a disability manifested by muscle and 
joint pain, to include as due to an undiagnosed illness, is 
denied. 

A compensable rating for bilateral pes planus with bilateral 
plantar spurring prior to October 21, 2005, and to a rating 
higher than 10 percent thereafter, is denied.  

A rating higher than 10 percent for post-operative residuals 
of a left ulnar fracture is denied.

An initial compensable rating for an upper respiratory 
condition, diagnosed as allergic rhinitis, is denied.




REMAND

The Board notes at the outset that, during the pendency of 
this appeal, the criteria for rating diseases and injuries of 
the spine were changed.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243.  In reviewing 
the record, it is apparent that the veteran has not received 
notice of the changes in the regulations used to evaluate 
diseases and injuries of the spine.  This fundamental due 
process defect must be cured.  38 C.F.R. § 19.9 (2008).

Additionally, the United States Court of Appeals for Veterans 
Claims (the Court) issued a decision in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), in which the Court 
established significant new requirements with respect to the 
content of the duty-to- assist notice which must be provided 
to a veteran who is seeking a higher rating.  With respect to 
increased rating claims, the Court found that, at a minimum, 
a 38 U.S.C. § 5103(a) notice requires that the Secretary 
notify the veteran that, to substantiate such a claim: (1) 
the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life; (2) if the 
Diagnostic Code (DC) under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Applying these principles to the present case, the Board 
finds that the veteran has not been provided with any 
notification letter which meet the requirements set forth in 
Vazquez-Flores v. Peake, supra. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for a rating 
in excess of 20 percent for the veteran's 
service-connected chronic back strain and 
degenerative changes (disc disease and 
arthritis) of the lower thoracic and 
lumbar spine, ensure VCAA compliance with 
Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008) to include the effect that the 
current disability has on the veteran's 
daily life and general notice of General 
Rating Formula for Diseases and Injuries 
of the Spine.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This would include 
advising the veteran that he may provide 
evidence of the effects of the disability 
at issue on the ordinary conditions of 
daily life as well as the specific 
schedular criteria applicable to his low 
back disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 
(effective prior to September 26, 2002; 
and the current criteria or the General 
Rating Formula for Diseases and Injuries 
of the Spine, found in 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235-5243, effective from 
September 26, 2002.

2.  After the above development and any 
other indicated action is completed, re-
adjudicate the claim.  If the benefit 
sought remains denied or is not granted to 
the veteran's satisfaction, furnish the 
veteran a Supplemental Statement of the 
Case, which should contain notice of all 
relevant actions taken on the claim for 
benefits, and set forth all pertinent 
evidence and governing law and 
regulations, to include a summary of the 
relevant evidence and applicable law and 
regulations, to include the General Rating 
Formula for Diseases and Injuries of the 
Spine, found in 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235-5243, effective from 
September 26, 2002.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


